Citation Nr: 1610368	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from June 1979 to June 1982, and then served in the Pennsylvania Army National Guard, with periods of active and inactive duty for training (ADUTRA and INADUTRA) until October 1997, including verified ADUTRA from July to September 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2009, the Veteran testified during a hearing before RO personnel.  A transcript of the hearing is of record.

In September 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran has a current diagnosis of mild degenerative arthritis to L5-S1 with small to moderate disc protrusion, and he has had continuous low back symptomatology since his active service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as mild degenerative arthritis to L5-S1 with small to moderate disc protrusion, are met.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that his current low back disability had its onset during his active service.  In June 2009, the Veteran testified that he injured his back three times during military service, twice on active duty while at Fort Campbell and in Germany, and once in the Reserve.  He did not report his two back injuries when examined for enlistment into the Reserve.  See June 2009 hearing transcript at page 10.  

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d at 1331.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Service treatment records from 1979 to 1982 discuss the Veteran's repeated treatment for back pain, variously diagnosed as muscle spasm and strain.  On a Report of Medical History completed in April 1982, when he was examined for separation, the Veteran checked yes to having recurring back pain.  The examiner noted that recurrent back pain was seen on several occasions and diagnosed as muscular (pain).  A spine abnormality was not reported on examination at that time.

Post service evidence includes the Veteran's January 1983 claim for service connection for back problems that he reported started in June 1980.  He also had back problems in September 1981.  The Veteran did not respond to RO requests for evidence and his claim was denied.

In April 1996, the Veteran was injured in a motor vehicle accident when he struck his head and experienced chronic neck and back pain since then.  See April 17, 1996 private hospital report and December 1, 1998 VA History and Physical Examination.  X-ray of his dorsal spine taken in April 1996 was normal.

In a May 1996 letter to the Veteran's company commander, R.S., M.D., a trauma specialist, noted that the Veteran's recent auto accident left him unable to perform his personal daily activities, let alone any occupational activities.  It was requested that the Veteran be withdrawn from duty requirements at that time.

The Veteran sought private chiropractic treatment for his back pain, described as chronic subluxation of the spinal vertebra and myofasciitis, according to October and November 1996 and July 1997 records.

On November 18, 1997, C.C.I., M.D., evaluated the Veteran for neck pain and mid and low back pain.  The Veteran's condition had worsened since his auto accident.  A magnetic resonance image (MRI) was advised.

The MRI taken on November 24, 1997 showed some degenerative disc change of a slight to mild degree at L5-S1.  At L5-S1, there was a small to moderate sized posterior disc protrusion.

On November 25, 1997, Dr. C.I. noted that, when initially seen, the Veteran was diagnosed as having lumbosacral pain, with a need to rule out discogenic disease although the MRI results were not yet available.  The physician noted that the Veteran had 16 to 17 years of service in the National Guard and required a medical discharge because of his disabilities.

According to a January 24, 1998 record, Dr. C.I. diagnosed the Veteran with chronic neck and low back pain, traumatic cervical disc disease, and traumatic lumbosacral disc disease "superimposed upon an A-symptomatic degenerative joint disease prior to the [April 1996] accident."  

In November 1998, the Veteran was evaluated at a VA hospital for his back pain, according to an undated statement from a VA physician.

In March 1999, the Social Security Administration found the Veteran totally disabled and unable to work due primarily due to organic mental disorders and, secondarily, to back disorders.  He was considered totally disabled since April 1996.

The subsequent VA medical records include the Veteran's reports of low back pain.  See e.g., VA Primary Care Note, March 20, 2000.

During a February 2014 VA examination, the Veteran reported a history of low back pain in 1980 for which he was treated with muscle relaxer, pain medication, and a profile for limited duty.  In 1981, in Germany, his low back pain worsened and medical personnel advised that there was nothing to be done other than surgery.  He said a MRI performed in 1981 showed a slipped disc.  

The VA examiner opined that the Veteran's current low back condition of mild degenerative arthritis to L5-S1 with small to moderate disc protrusion found on MRI in 1997 less likely than not (less than 50 percent probability) had its onset during service and was more than likely related to his motor vehicle accident in 1996.

The examiner's rationale was a recounting of the Veteran's service treatment records but appears to discount his report of having a MRI performed in 1981 as it was "not found in records provided for review".  The examiner noted that available records showed his lumbar pain after a April 1996 motor vehicle accident and a MRI in 1997 showed findings of mild degenerative arthritis to L5-S1 with small to moderate disc protrusion "which was 15 years after military discharge".  The examiner stated that the Veteran's reports of continued low back condition from military discharge in 1982 to present have been considered but cannot be substantiated. 

The Veteran has provided competent statements of continuously recurring back symptoms since active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements in this regard are consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment for back symptoms.  In fact, in January 1983, within months of his discharge from active service, he filed an initial claim for VA benefits for a back disability.

Although the Veteran evidently did not seek treatment for his back immediately after service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding back pain since service.  The post service medical records, while not entirely consistent with the Veteran's testimony, do show back disability close in time to the Veteran's discharge from service.  In January 1998, Dr. C.I. reported that the Veteran had lumbosacral disc disease superimposed on an a-symptomatic degenerative joint disease prior to the 1996 auto accident.  This suggests that the Veteran had degenerative joint disease that may have developed during military service.

The VA examiner provided a negative opinion but her opinion is of limited value because it was not accompanied by any rationale upon which the Board can rely.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")

It appears that a basis for the examiner's negative etiological opinion was the absence of evidence of treatment for back problems in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The VA examiner's opinion impermissibly required corroboration of the Veteran's reports of continuity of back pain, although such corroboration is evident in the record, as detailed above.

Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds him credible with regard to his account of continuous back problems since active service.

Resolving reasonable doubt in the Veteran's favor, he has had a continuity of symptomatology since active service for the currently mild degenerative arthritis of L5-S1 with a small to moderate disc protrusion, and the criteria for service connection for chronic disease have been met.  Walker, 708 F.3d at 1338-40.


ORDER

Service connection for a low back disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


